DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-2, 7-9, 14, 16-19, 22-23, and 26-27, in the reply filed on 3/28/22 is acknowledged. Applicant has further elected CD8 as the species of T cells. Claims 3-4, 32-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 22, 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-2, 7-9, 14, 16-19, 23, and 27 read on the elected invention and are being acted upon.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 14, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan et al., 2004, as evidenced by Friedman et al., 2006 (of record).
Flanagan teaches a method comprising culturing splenocytes with anti-CD3 (a T cell stimulator) and CCL21, which increases proliferation.  Said splenocytes would inherently comprise CD8 T cells, as wells as APC such as dendritic cells which express ICAM.  Flanagan also teach a second embodiment comprising culturing CD8 T cells with ICAM1 expressing allogenic dendritic cells (i.e. cell surface immobilized ICAM1) in the presence of CCL21, which enhances T cell proliferation in an ICAM dependent manner (See Fig. 6 in particular).  Said allogenic dendritic cells express allogenic MHC which acts as a T cell simulator.   Furthermore, as evidenced by Friedman, CCL21 is bound to the surface of dendritic cells, and therefore, the cultures of Flanagan would inherently comprise surface immobilized CCL21 on the dendritic cells.  Flanagan teach a 5 day culture (see Fig. 6, in particular). 

Claim(s) 1-2, 7-8, 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al., 2006 (of record).
Friedman teach a method comprising culturing T cells with ICAM-1 expressing APCs and CCL21, wherein said CCL21 is bound to the surface of said APCs (see page 7 and Figure 5, in particular).  Said ICAM1 and said CCL21 are bound at the cell surface and are thus “immobilized”. Friedman teach adding OVA peptide to the culture which stimulates the TCR (i.e. it is a T cell simulator).  Friedman teach that the T cells have been genetically modified with CD3-GFP (see page 7 and Figure 5).  Furthermore, Friedman also teach an embodiment that comprises performing genetic modification by transfecting spleen and lymph node cells with OVA peptide in the presence of a retroviral nucleic acid construct (See page 7).  Said spleen and lymph node cells would inherently contain dendritic cells that express ICAM1 and surface CCL21, and thus the T cells of Friedman have been transduced with a nucleic acid in the presence of exogenous and immobilized CCL21 and ICAM1. Friedman teach culture timeframes of 5 days (see page 7, in particular).  Friedman teaches culturing the T cells in the presence of IL-2 (see page 7, in particular). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-2, 7-9, 14, 16-19, 23, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/048920 (of record), in view of Flanagan et al., 2004.
WO2014/048920 teaches a method of culturing T cells comprising culturing with anti-CD3 antibodies (i.e. a T cell stimulator) immobilized on a nanomatrix (see page 4-5, in particular). WO2014/048920 teaches that the nanomatrix may also contain immobilized stimulatory agents including ligands to cytokine receptors like IL-2R (i.e. cytokines such as IL-2, see pages 17-18, in particular).  WO2014/048920 also teaches including cellular adhesion molecules such as ICAM and chemokines immobilized to the nanomatrix (see page 18, in particular). WO2014/048920 teaches culturing CD8 T cells (see page 19 and 23, in particular). WO2014/048920  teaches expanding genetically transduced T cells, and also teaches activating T cells with said nanomatrix and IL-2 and genetically modifying the T cells  by introducing TCR genes (see pages 9-10, 21, 28-29, in particular). WO2014/048920  teaches culture timeframes of 3-5 days (see page 8, in particular). 
	The reference differs from the claimed invention in that it does not explicitly teach CCL21.
Flanagan teaches a method of stimulating T cell proliferation comprising culturing T cells with anti-CD3 and CCL21, which increases proliferation.  Flanagan teaches that CCL21 functions as  T cell costimulatory molecule that enhances CD8 T cell proliferation (see abstract, in particular). Flanagan also teaches that CCL21 enhances T cell proliferation in an ICAM-1 dependent manner (See Fig. 6 in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include both CCL21 and ICAM-1, as taught by Flanagan, in the nanomatrix for culturing T cells of WO2014/048920. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Flanagan teaches that CCL21 functions as  T cell costimulatory molecule that enhances CD8 T cell proliferation and that the enhanced T cell proliferation induced by CCL21 is dependent on ICAM-1.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644